Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of the 31st day of March, 2008, by and between Benihana Inc., a Delaware corporation (the “Company”) and Jose I. Ortega (the “Employee”). R E C I T A L S : Employee is, and has been since the Effective Date (as defined below), employed by the Company as its Chief Financial Officer pursuant to the terms and conditions of the Employment Agreement between the Employee and the Company dated as of August 28, 2006 (the “Employment Agreement”). The Company is desirous of continuing the employment of Employee in such capacity and Employee is desirous of continuing to be employed by the Company in such capacity on the terms and conditions hereinafter set forth. Certain revisions to the Employment Agreement have been necessitated by the enactment of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the final Treasury Regulations promulgated thereunder. As a result, the Company and Employee have agreed to certain amendments to the Employment Agreement and to the restatement of the Employment Agreement, as so amended, as set forth in its entirety herein. NOW, THEREFORE, the Employment Agreement is hereby amended and restated in its entirety as follows: 1.Engagement and Term. The Company hereby employs Employee and Employee hereby accepts such employment by the Company on the terms and conditions set forth herein, for a period commencing on September 1, 2006 (the “Effective Date”), and ending, unless sooner terminated in accordance with the provisions of Section 4 hereof, on August 31, 2009 (the “Employment Period”). 2.Scope of Duties.
